 Fill in this information to identify the case:

 Debtor name         King Mountain Tobacco Company, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-01808
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        
        XX        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 29, 2020                        X /s/ Truman J. Thompson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Truman J. Thompson
                                                                       Printed name

                                                                       Vice President and Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




              20-01808-WLH11                        Doc 87            Filed 10/29/20            Entered 10/29/20 17:55:19           Pg 1 of 3
 Fill in this information to identify the case:

 Debtor name         King Mountain Tobacco Company, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WASHINGTON

 Case number (if known)          20-01808
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                             $0.00
           Hartford Fire Insurance Company                                    Contingent
           One Hartford Plaza                                                 Unliquidated
           Hartford, CT 06155                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
           Last 4 digits of account number      0718
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Kamiakin Wheeler                                                   Contingent
           Attn: Sean V. Small
           601 Union Street, Suite 2600
                                                                              Unliquidated
           Seattle, WA 98101-4000                                             Disputed
           Date(s) debt was incurred                                                         Counterclaims in King Mountain Tobacco Company,
                                                                             Basis for the claim:
           Last 4 digits of account number                                   Inc. v. Kamiakin Wheeler, Kanim James, and Lone Warrior Holdings,
                                                                             Inc., Yakima County Superior Court, Case No. 19-2-04309-39
                                                                             Is the claim subject to offset?    No     Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Kanim James                                                        Contingent
           Attn: Sean V. Small
           601 Union Street, Suite 2600
                                                                              Unliquidated
           Seattle, WA 98101-4000                                             Disputed
           Date(s) debt was incurred                                                         Counterclaims in King Mountain Tobacco Company,
                                                                             Basis for the claim:
           Last 4 digits of account number                                   Inc. v. Kamiakin Wheeler, Kanim James, and Lone Warrior Holdings,
                                                                             Inc., Yakima County Superior Court, Case No. 19-2-04309-39
                                                                             Is the claim subject to offset?    No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         27718                                                Best Case Bankruptcy



               20-01808-WLH11                       Doc 87           Filed 10/29/20            Entered 10/29/20 17:55:19                               Pg 2 of 3
 Debtor       King Mountain Tobacco Company, Inc.                                                     Case number (if known)            20-01808
              Name

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           State of New York                                                  Contingent
           Attn: Brant Campbell, AAG
           28 Liberty Street
                                                                              Unliquidated
           New York, NY 10005                                                 Disputed
           Date(s) debt was incurred                                                         Case No. 12-cv-06276-JS-SIL, U.S. District Court,
                                                                             Basis for the claim:
           Last 4 digits of account number      SSIL                         E.D.N.Y.:pending civil action for injunctive relief, civil penalties, and
                                                                             attorney fees and costs
                                                                             Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           U.S. Fire Insurance Company                                        Contingent
           305 Madison Avenue                                                 Unliquidated
           Morristown, NJ 07960                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Only
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                              0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                              0.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                                0.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



              20-01808-WLH11                        Doc 87           Filed 10/29/20            Entered 10/29/20 17:55:19                           Pg 3 of 3
